Opinion by
Ekwall, J.
In accordance with stipulation of counsel the court found that the facts herein agreed upon were such as to bring the case within the holding in John Barr v. United States (11 Cust. Ct. 88, C. D. 801), which record was incorporated herein. ' (See John Barr v. United States, 324 U. S. 83, decided February 5, 1945.) In accordance therewith it was held that the currency of the invoices should be converted at the buying rate in the New York market at noon *253on the day of exportation (the “free” rate of exchange for pounds sterling), as-certified by the Federal Reserve bank and set forth by the collector on each of the entries. The protests were sustained to this extent. .